Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s amendment filed 4 May 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Zubin et al. (US 9,370,827) in view of Riddell (US 4,915,549).
Regarding claims 48 and 49, Zubin et al. discloses a robotic drilling apparatus 200 (embodiment of figure 9), the apparatus comprising a robotic arm 208 mounted to a substructure 202, the substructure comprising a lifting mechanism arranged to lift the robotic arm to a working position (in an alternative embodiment, the substructure and drilling units may be suspended by an overhead fixture, such that the substructure may be considered to be a lifting mechanism in order to lift the robotic arm to a working position inside or outside of the work being drilled, see column 5, line 62, to column 6, 
Zubin et al. does not disclose wherein the substructure is mounted on wheels, caterpillar tracks, or a hovercraft arrangement.  Riddell teaches the use of a drilling apparatus 11 that comprises a platform 17 (substructure) for holding a drill 27, the platform located on wheels 16 for the purpose of more easily moving the drilling apparatus to a work site and then maneuvered between a series of positions at the work site.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have combined the apparatus of Zubin et al. with the wheeled platform of Riddell in order to be able to relocate the apparatus more efficiently.
Zubin et al. does not disclose wherein the lifting mechanism comprises a scissor-jack lifting platform.  Riddell teaches the use of a drilling apparatus that comprises a lifting mechanism 19 that is in the form of a scissor-jack platform for the purpose of providing a lifting platform that is very stable and less likely to tip over during operation. Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have combined the apparatus of Zubin et al. with the scissor-jack 
Regarding the intended use limitation “which has been adapted for drilling holes in ceilings and walls on a construction site” in the preamble of the claim, it is noted that the prior art (the modified invention of Zubin et al. and Riddell) used in the rejection is capable of being used for this function.  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  See also MPEP § 2112 - § 2112.02.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Zubin et al. in view of Riddell.
Regarding claim 50, the modified invention of Zubin et al. discloses the invention substantially as claimed, except Zubin et al. does not disclose wherein the robotic arm and any support structure for the robotic arm weighs less than 43 kg, and preferably individually weigh less than 23 kg.  However, it would have been an obvious matter of design choice to have made the robotic arm and support structure to be less than the 

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Zubin et al. in view of Riddell and further in view of Eissfeller (US 5,743,705).
Regarding claim 52, the modified invention of Zubin et al. discloses the invention substantially as claimed, except Zubin et al. does not disclose wherein the control unit is also configured to control the lifting mechanism of the substructure and/or the movement of the substructure.  Eissfeller teaches the use of a control device that is used to control the position of a lifting mechanism 20 and to independently control a work arm 30 with a work head.   Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have combined the apparatus of Zubin et al. with the control device of Riddell in order to be able to use the same control unit to control operation of the robotic arm and lifting mechanism substructure.

Response to Arguments
Applicant's arguments filed 4 May 2021 have been fully considered but they are not persuasive. 
Applicant argues that the robotic drilling units of Zubin are supported by substructures that are fixed to a system base so as to enable drill perforations within a 
Applicant argues that the prior art used in the rejection is not capable of being used to drill holes in ceilings and walls on a construction site.  This is not persuasive because the modified invention of Zubin et al. and Riddell is capable of being used for this function.
For the reasons set forth above, the rejections are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A. GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        20 May 2021